              IN THE UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                          Case No.: 21-42617-mar
LLC,                                                Chapter 11

       Debtor.                                      Hon. IVtark A. Randon



DEBTOR'S MOTION TO APPROVE SETTLEMENT AND COMPROMISE
         OF PREFERENCE CLAIM WITH DTE ENERGY

       Linear Mold & Engineering, LLC (the "Debtor and Linear") as Debtor, by

and through its attorneys, Strobl Sharp PLLC, brings this Motion to Approve

Settlement and Compromise of Preference Claim with DTE Energy ("DTE"), and

respectfully states as follows:

                                  INTRODUCTION

       1. Through this Motion, the Debtor requests authority to resolve the

claim against DTE in connection with the recovery of preferential payments

pursuant to Section 547 of the Bankruptcy Code. DTE will pay the Debtor

Thirteen Thousand and 00/100 Dollars ($13,000.00) (the "Settlement Payment")

within thirty (30) days of the entry of the order approving settlement.




                                         1
 21-42617-mar    Doc 134    Filed 08/17/21   Entered 08/17/21 14:08:05    Page 1 of 14
                                    JURISDICTION

       2. The Court has jurisdiction over this matter pursuant to 28 U.S.C.

§1334. This matter is a core proceeding within the meaning of 28 U.S.C.

§157(b)(2).
       3. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4. The statutory predicates for the relief requested are 11 U.S.C. §§363

and 1107, and Fed. R. Bankr. P. 9019.

                                   BACKGROUND

       5. On March 26, 2021 (the "Petition Date"), Linear filed its voluntary

petition for relief under Subchapter V of Chapter 11 of the Bankruptcy Code with

this Court. The Debtor was authorized to continue to operate its business and to

manage its assets as Debtor in Possession pursuant to §§ 1107(a) and 1108 of the

Bankruptcy Code.

      6. On May 26, 2021, Linear sent a demand letter to DTE seeking

recovery of Twenty-Eight Thousand Ninety-Seven and 98/100 Dollars

($28,097.98) in alleged preferential payments made to DTE during the 90-day

period before the Petition Date. See Exhibit B.

      7. Based on pre-litigation settlement discussions with DTE, Linear seeks

settlement of its claim without litigation.




                                             2
 21-42617-mar    Doc 134    Filed 08/17/21    Entered 08/17/21 14:08:05   Page 2 of 14
                                  THE SETTLEMENT

       8. DTE has agreed to pay Thirteen Thousand and 00/100 Dollars

($13,000.00) to the Debtor within thirty (30) days of the entry of the order

approving the settlement agreement regarding preferential payments.

       9. The Debtor and DTE have entered into a Settlement Agreement and

Mutual Release memorializing in greater detail the terms of the settlement outlined

in paragraphs 1 and 8, supra. See Exhibit C.

       10. Under Fed. R. Bankr. P. 9019, on motion and after notice and a

hearing, the Court may approve a compromise or settlement after notice is

provided to all parties required to be served, as provided in Fed. R. Bankr. P. 2002.

       11. Settlements are generally favored by the law. In re Dow Corning

Corp., 198 B.R. 214, 221 (Bankr. E.D. Mich. 1996); In re Miller Parking, 510

B.R. 123 (E.D. IVIich. 2014). Before approving a settlement, the Court must

"apprise itself of all facts necessary to evaluate the settlement and make an

informed and independent judgment as to whether the compromise is fair and

equitable." In re Greekto^vn Holdings, LLC, 728 F.3d 567, 575 (6th Cir. 2013)
quoting Bard v. Sicherman (In re Bard), 49 Fed.Appx. 528, 530 (6th Cir. 2002). In
determining if a settlement is fair, the Court should consider (a) the probability of

success in the litigation; (b) the difficulties, if any, to be encountered in the matter

of collection; (c) the complexity of the litigation involved, and the expense,

                                             3
 21-42617-mar    Doc 134    Filed 08/17/21   Entered 08/17/21 14:08:05   Page 3 of 14
inconvenience and delay necessarily attending it; and (d) the paramount interest of

the creditors and a proper deference to their reasonable views in the premises. In

re Greektown Holdings, LLC, 728 F.3d 567, 575 n. 6 (6th Cir. 2013)

       12. Giving appropriate consideration to the above factors, the risk to the

Debtor, the complexity of the issues and the other risks inherent in litigation, and

weighing those fees and expenses that the Debtor would necessarily incur if the

claims, third party claims and counter-claims in this matter were pursued through

trial, and the delay and inconvenience that would be involved therewith even if the

Debtor were to prevail, the Debtor believes that the Settlement is in the best

interest of the Debtor's Estate.

                                     NOTICE


      13. Notice of this settlement shall be sent to (1) the entire creditor Matrix;

(2) DTE Energy; (3) the United States Trustee; and (4) the Subchapter V Trustee.

                               No PRIOR REQUEST

                                                                                       j
      14. No prior motion for the relief requested herein has been made to this

or any other court.




                                        4
 21-42617-mar    Doc 134   Filed 08/17/21   Entered 08/17/21 14:08:05   Page 4 of 14
         WHEREFORE, the Debtor respectfully requests that this Court approve the

settlement and enter the proposed Order attached hereto as Exhibit A and grant to

the Debtor such other and further relief as is just and appropriate in the
circumstances.


                                                              Respectfully Submitted,
                                                              STROBL SHARP PLLC



Dated: August 17,2021                              By: _/s/ Lynn M. Brimer
                                                       LYNN M. BRIMER (P43291)
                                                       PAMELA S. RITTER (P47886)
                                                              Strobl Sharp PLLC
                                                              Attorneys for Debtor
                                                              300 East Long Lake Road, Suite 200
                                                              Bloomfield Hills, MI 48304-2376
                                                              Telephone: (248) 540-2300
                                                              Facsimile: (248) 645-2690
                                                              E-Mail: lbrimer(%strobllaw.com



*S&B\85363\002\BANKRUPT\SB754389.DOCX




                                                         5
 21-42617-mar           Doc 134         Filed 08/17/21       Entered 08/17/21 14:08:05   Page 5 of 14
                                       EXHIBIT A

              IN THE UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In re:


LINEAR MOLD & ENGINEERING,                              Case No.: 21-42617-mar
LLC,                                                    Chapter 11

       Debtor.                                          Hon. Mark A. Randon



ORDER GRANTING DEBTOR'S MOTION TO APPROVE SETTLEMENT
 AND COMPROMISE OF PREFERENCE CLAIM WITH DTE ENERGY

       The Debtor having filed its Motion to Approve Settlement and Compromise

(the "Motion") and having provided adequate notice and an opportunity for hearing

on the Motion to all parties required to be served, and the Court finding that the

proposed settlement is in the best interests of the Debtor, its estate and its creditors,

and the Court being fully apprised of the premises and finding good cause exists

for the entry of this order;

      IT IS HEREBY ORDERED THAT the settlement of the Debtor's claim

for preferential payments against DTE Energy is approved, and the Debtor is

authorized and directed to take all appropriate action to implement the settlement.




 21-42617-mar    Doc 134       Filed 08/17/21   Entered 08/17/21 14:08:05   Page 6 of 14
                                                EXHIBIT B




                            ATIQRNEYS & COUNSELORS
       STROBL               3CO Eos' Ixing tokB Roac. Suite 200                                           Lynn M Brinter
                            Bloomteld Wiii, Ml 4^:«};i                                            njftSt: (MIS; 205-2772
       SHARP                r MS S4(1 ^MlO
                                                                                                    I'asc (24S) Z05-2.7S6
                            f Sa& 6d5 2<<W                                                E-iiiail:]brtBicr:t^sl.'abl|'<;.coin
                            v^vw st?oblandshaf&ODm



                                                         May 26, 2021
                                                                                                   Via Emsfil Only
                                                                                Lftufitf. I'rsn cefS'tlfef'wr&v.cfiw
       Leiancl Prince
       DTE Energy
       P.O-Box 28 59
       DelrQit,MI48260-a001

              Re; Linear Mold & EiiKinecriiiRs LLC
                      Case Nu. 21-42r)l7.m.ir
                      Uiiitcd Stales Bankru|*tty Court fur the Ensttirn nistrict of Micliigan
       Dear Mr. Prince:

              As you arc aware, we represent Linear Mold & E.Dginccring, LLC ("Linear Of ttie
      "Debtor"), in coiuiectioii v/sb its clispter 11 bankniptcy filed on March 26, 2021 (the •"Petitinn
      Date"), in the United States Bankrupi.n' Court :&r the Eastern Distriut ofMichiean, Souih<irn Ui-
      visiou, Case No, 23-4261'7, DTE Etiergy reesived paynieim during the ninety (90) days prior to
      the Petition Date in the amount ot'S28,0?7.9S (the -Trefcrcntt Pwmcnls") as reflected m Ite
      affacl-ied schedule. Pursuatit to I 1 U.S.C, s-547(b), such paynients are considered preferential trans-
      fcrs and arc reuoverablt; by Ihe Dcblor's bankruptuy estate.

                Demand is hereby made for immediate payment in, fu]! of the Preference Payments to Lin-
      eai". If such paytneut is not reiseived by this effKe on •or before she close ofbiisiness Rastem tiow,
      June 15,2021, we wi]l assume DTR Rncfgy does not wish to amicably rusolvu this mader. Linear
      reserves all rights to ptirssuc any and all legal and equitahle reiwdifis available to it in such e^nt.
                                                                                                                                   i
             Do not hcsil.u.tc ta cuRtact me ifyuu have aity qucslions or comments. We look forward to
      voiir pronipt response,

                                                           Ver^' truly yours,

                                                          STROBL 81IARP PLLC

                                                         /"^.,.l-
                                                             ^r-
                                                                 ^^—
                                                          Li&fM.Brirow
      I. MB/
      Enclosure
      ec: Linear Mold & Engineering




21-42617-mar       Doc 134          Filed 08/17/21                Entered 08/17/21 14:08:05                         Page 7 of 14
                    ATTORNEYS & CQtJNSFLGRS
       STR0BL
       SHARP

       DTE
       :K1NERGY
                         Bill Pmt -Clieck     02^2/2021    222021   S13.417.16
                         Bill Piii'i -Check   02/11/2021   211212   Si4,680.S2
                                                                    S28,097..9S




21-42617-mar   Doc 134      Filed 08/17/21      Entered 08/17/21 14:08:05    Page 8 of 14
                                 EXHIBIT C

          SETTLEMENT AGREEMENT AND MUTUAL RELEASE


      THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE

("Agreement") is entered into as the 17th day of August 2021, by and between

DTE Energy ("DTE"), a Michigan corporation with its principal place of business

located at One Energy Plaza in Detroit, MI 48226 and Linear Mo\d & Engineering,

LLC, a Michigan limited liability with its principal place located at 12163 Globe

St, Livonia, MI 48150 ("Linear" or the "Debtor").

                                  RECITALS

      A. On March 26, 2021 (the "Petition Date"), Linear filed its voluntary

petition for relief under Subchapter V of Chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the Eastern District of Michigan under Case

No. 21-42617-mar (the "Bankruptcy Case").

      B. On May 26, 2021, Linear sent DTE a demand letter (the "Preference

Demand") seeking to recover Twenty-Eight Thousand Ninety-Seven and 98/100

Dollars ($28,097.98) pursuant to 11 U.S.C. §547(b) for transfers made during the

90-day period before the Petition Date (the "Preference Period"). DTE has

asserted new value defense under Section 547 of the Bankruptcy Code. After the




                                           1
 21-42617-mar   Doc 134   Filed 08/17/21       Entered 08/17/21 14:08:05   Page 9 of 14
 application of DTE new value defense, the Debtor has a remaining preference

claim in the amount of $19,292.71.

       C. Linear and DTE desire to settle all claims in connection with the

Preference Demand without the delay and expense of litigation.

                                  AGREEMENT

       Therefore, in order to resolve all disputes between the parties, Linear and

DTE agree to the following:

       1. DTE agrees to pay a total of Thirteen Thousand and 00/100 Dollars

($13,000.00) to the Debtor as resolution of the Preference Demand (the

"Settlement Payment").

      2. The Settlement Payment shall be paid to Debtor within thirty (30)

days of the approval of this Agreement by the Bankruptcy Court. If the Settlement

Payment is not timely paid, or if DTE brings a subsequent legal proceeding to

disgorge, avoid or otherwise recover the Settlement Payment in whole or in part,

DTE will be in default under this Agreement and Debtor may file an Adversary

Proceeding to recover the Preference Demand and/or seek to enforce this

Agreement either in the Bankruptcy Court or other court of competent jurisdiction.

In the event of a default by DTE under this Agreement, DTE will be responsible

for all costs incurred by Debtor relating in any way to this matter, beginning on the

date the default occurred and continuing until DTE has fulfilled completely all

                                            2
 21-42617-mar   Doc 134    Filed 08/17/21   Entered 08/17/21 14:08:05   Page 10 of 14
 obligations owed by DTE under this Agreement. Costs may include, without

 limitation, the costs of reopening the Bankruptcy Case, filing fees associated with

prosecuting the Adversary Proceeding, fees incurred in collecting the amounts

owed under this Agreement, appellate costs and any other actions taken to enforce

this Agreement. These costs shall be added to any judgment in favor of the

Debtor.

       3. Upon receipt of the Settlement Payment, the Debtor, the reorganized

Debtor and DTE waive, release and relinquish any and all claims each has against

the other, their successors, subsidiaries, related entities, affiliates, representatives,

directors, officers, owners, agents, attorneys, employees and assigns, relating in

any way to the Preference Demand with the exception of any amounts paid by

DTE to the Debtor under the terms of this Settlement Agreement that DTE, in its

discretion, opts to include as additional pre-petition debt in a proof of claim. This

waiver, release and relinquishment is permanent and irrevocable except that

nothing in this Settlement Agreement waives, releases or relinquishes claims

arising as a result of a default under this Settlement Agreement until all obligations

under this Settlement Agreement have been fulfilled.

      4. The Parties acknowledge and agree that this Agreement with all

attachments constitutes the entire and final agreement among the Parties, and that

the terms of this Agreement are contractual and not merely a recital. There are no

                                             3
 21-42617-mar    Doc 134    Filed 08/17/21   Entered 08/17/21 14:08:05    Page 11 of 14
representations, warranties, or understandings other than those expressly set forth

herein.


       5. This Settlement Agreement shall be binding upon and shall inure to

the benefit of the Parties and their respective successors and assigns, provided

however, that the foregoing shall not authorize any assignment by the Parties of

their duties hereunder.

      6. This Settlement Agreement and any and all other agreements executed

and delivered in connection herewith or incorporated herein by reference may be

signed in counterparts and by facsimile. All of such counterparts, when properly

executed by the appropriate Parties thereto, together shall serve as a fully executed

document, binding upon the Parties. A facsimile, electronic or photocopy of a

Party's signature shall be legally sufficient evidence of the original signature to

this Settlement Agreement.

      7. Upon a breach or default under this Agreement by a Party, the other

Party shall be awarded all costs incurred to enforce the terms of this Settlement

Agreement in a court of competent jurisdiction, but only if the Party seeking such

award has no liability for any material breach of this Settlement Agreement.

      8. The Parties aclcnowledge and agree that they have fully read,

completely understand and voluntarily enter into and execute this Settlement

Agreement and the other documents contemplated herein, and acknowledge that

                                            4
21-42617-mar    Doc 134    Filed 08/17/21   Entered 08/17/21 14:08:05   Page 12 of 14
they have been represented and advised by counsel of their choosing or had ample

opportunity to be represented by counsel during the pendency of the negotiations

that resulted in the drafting and execution of this Settlement Agreement and the

other Agreements contemplated herein.

      9. This Agreement shall be governed by, and construed in accordance

with, the laws of the State of Michigan. The Parties agree that the United States

Bankruptcy Court for the Eastern District of Michigan shall retain exclusive

jurisdiction to resolve any dispute or controversy involving this Agreement. In the

event that a dispute involving this Agreement arises after the Bankruptcy Case has

been closed, either party may (i) seek to reopen the Bankruptcy Case and have the

Bankruptcy Court resolve the dispute, or (ii) commence an action to enforce this

Agreement with any other court of competent jurisdiction located in the State of

Michigan. The Parties specifically waive any and all objections to venue in such

courts, including any objection to venue based on convenience of the Parties.

      10. The Parties represent and acknowledge that the individual signing on

behalf of each Party has the authority to bind the Party to the terms of this

Agreement.




               [THIS SPACE INTENTIONALLY LEFT BLANK.]



                                           5
21-42617-mar    Doc 134   Filed 08/17/21   Entered 08/17/21 14:08:05   Page 13 of 14
                                         DTE ENERGY



 Dated: August 17, 2021                  /s/ LELAND PRINCE, ESQ.
                                         BY: LELAND PRINCE
                                         ITS: CORPORATE COUNSEL



                                         LINEAR MOLD & ENGINEERING,
                                         LLC                •N




Dated: August 17, 2021
                                         BY Jo     -IN TENBUSCH
                                         ITS      ANAGING MEMBER


•S&B\85363\002\BANKRUPT\SB754389.DOCX




                                              6

21-42617-mar     Doc 134     Filed 08/17/21    Entered 08/17/21 14:08:05   Page 14 of 14
